On Motion to Dismiss.
The opinion of the Court was delivered by
Manning, J.
Sentence was pronounced on the defendant on August 26, 1885. He appealed by motion on November 30th following.
Motions for appeal in criminal causes tried in Orleans parish must be filed within ten days after sentence. Acts 1878, p. 56.
Objection was made by the district attorney to the filing of the motion on the ground that it came too late, which the court overruled. It should have been sustained. The 3d section of the Act of 1878 expressly prohibits granting an appeal after ten days have elapsed.
The' appeal was granted November 30, 1885, returnable within ten days from that date. It was filed in this court December 14th. following.
Appeals in criminal causes must be made returnable within ten days after, granting them. This requirement was complied with by the judge but the appeal was not lodged here until after that time had elapsed.
The law regulating appeals in criminal causes cannot be relaxed by construction when its provisions are plain and its requirements absolute. The public has an interest in the administration of the criminal law, and in its interest as well as those of individuals rules' of practice must be adhered to. State vs. Jenkins, 36 Ann. 865.
The appeal is dismissed.